Ramco Gershenson Properties Trust June 30, 2008 Supplemental Financial & Operating Statistics Table of Contents Section Page Company Overview 1 Quarterly & Year-to-Date Financial Results Consolidated Statements of Income 2 Income Statement Detail 3 Earnings Per Common Share 4 Consolidated Balance Sheets 5 Balance Sheet Detail 6 Calculation of Funds from Operations and Funds Available for Distribution 7 Selected Financial and Operating Ratios 8 Quarterly & Year-to-Date Operating Information Same Properties Analysis 9 Leasing Activity Analysis 10 Current Development Projects 11 Current Redevelopment Projects 12 Market Capitalization Information Summary of Outstanding Debt 13 Loan Maturity Summary 14 Market Capitalization Information 15 Common Stock Performance 15 Portfolio Information Property Summary 16-18 Geographic Diversification 19 Anchor, Non-Anchor Tenant Mix 19 National, Regional, Local Tenant Mix 19 Major Tenants 20 Summary of Expiring GLA 21 Joint Venture Information Joint Ventures Contribution to Funds from Operations 22 Joint Ventures Combining Balance Sheets 23 Summary of Joint Venture Debt 24 Investor Information COMPANY OVERVIEW Ramco-Gershenson Properties Trust (NYSE:RPT) is a self-administered and selfmanaged real estate investment trust primarily engaged in the business of owning, developing, acquiring, managing and leasing community shopping centers located primarily in the Midwestern, Mid-Atlantic and Southeastern United States. At June 30, 2008, the Company owned interests in 89 shopping centers with approximately 20.0 million square feet of gross leasable area located in Michigan, Florida, Georgia, Ohio, Wisconsin, Indiana, New Jersey, Maryland, North Carolina, South Carolina, Virginia, Tennessee and Illinois. The Company’s properties consist of 88 community centers and one regional mall.
